Citation Nr: 0842474	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO. 06-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial, compensable rating evaluation for 
the veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1954 until June 
1956. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his hearing loss is more severe 
than indicated by the noncompensable rating granted him. In 
support of his claim, he submitted a new, private 
audiological survey by N.A.S., Ph.D., which was dated in July 
2008. The report appears to indicate that the veteran's 
bilateral hearing loss has worsened, but does not indicate 
whether it conforms to VA standards for the evaluation of 
hearing impairment under 38 C.F.R. § 4.85. Specifically, it 
is unclear whether N.A.S., Ph.D., is a state licensed 
audiologist. Moreover, the July 2008 findings are in a graph 
format and have not been converted to an appropriate 
numerical form, and it is unclear whether the CNC Maryland 
Speech Discrimination Test was performed. Accordingly, this 
evidence requires translation by a certified specialist. See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that where 
audiogram in support of claim was submitted by claimant but 
without interpretation as to relevant regulatory provisions, 
Board must obtain such medical interpretation).  The Board 
also notes that the veteran's last audiological examination 
was in May 2005, which is more than three years ago.  
Therefore, given the unclearness of the July 2008 examination 
and the time that has elapsed since the veteran's last VA 
audiological examination, a new VA examination should be 
provided to the veteran that meets the standards of 
38 U.S.C.A. § 4.85 and that will interpret the July 2008 
audiogram. 

Finally, in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requiring the RO to provide information 
concerning the effective date that could be assigned should 
the benefit sought be granted.  In the present appeal, the 
appellant was not provided with notice regarding this 
information.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide appropriate 
notice to the veteran consistent with 
the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and 
the Court's guidance in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in 
connection with the appellant's claim.  

2.  The veteran should be provided a VA 
audiological examination, which meets 
the standards set by 38 C.F.R. § 4.85, 
for the purpose of evaluating the 
current severity of the veteran's 
service-connected hearing impairment. 
The claims file shall be made available 
to the examiner for review in 
connection with the examination. The 
examiner is also asked to interpret, if 
possible, the results of the July 2008 
private audiological examination. 

3. When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 
